Brown, J.
(concurring). I do not believe we need to address Sisea’s novel argument relative to the application of G. L. c. 31, § 38, to the circumstances presented here. In my view, this is a garden-variety case of judicial review of an administrative action. Sisea was afforded all the process that was due prior to each decision to discharge him. Sisea, however, did not avail himself of the opportunity to present relevant, credible evidence at either stage of the proceedings. What he offered before the personnel administrator and the board, charitably speaking, lacked any persuasive force (for the most part, there was no response at all), and could not possibly have been deemed a basis for disturbing either decision. In short, this appeal was foredoomed.